DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Species B, readable on claims 1-6 in the reply filed on 3/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura et al. (US Patent Application Publication No. 2005/0124856, hereinafter Fujikura) in view of Moriyama (US Patent No. 5,885,208).

In regard to claim 1, Fujikura discloses an endoscope system (110,150, Fig. 8) comprising:
an endoscope (110) including: an insertion section (112) to be inserted into a body; and an operation section (114) connected to a proximal end side of the insertion section, where the insertion portion includes a distal-end hard portion (136), a bending portion (134) connected with a proximal end side of the distal-end hard portion, and a flexible portion (132) connected with a proximal end side of the bending portion (Fig. 8); and
an insertion auxiliary tool (150) including a tube body  (151) having a distal end opening, a proximal end opening and an insertion passage into which the insertion section is inserted from the proximal end opening (Fig. 8), the insertion section being movable back and forth along a center axis direction of the tube body, the tube body being configured to have a length that allows at least a part of the flexible portion to project from the distal end opening when the insertion section is positioned at a distal end position within a back-and-forth movable range in which the insertion section is movable with respect to the tube body (Figs. 13-15).

Fujikura teaches of the flexible portion (132) to have a movable range in which the distal end of the flexible portion (132) is disposed within the tube body (151) and a position in which the distal end of the flexible portion can have a maximum projection of between 40-60cm from the distal end of the tube body (Par. 100, Figs. 14A-14B), but does not expressly teach the flexible portion including: a low flexural rigidity portion that is positioned on a distal end side of the flexible portion; a high flexural rigidity portion that is positioned on a proximal end side of the flexible portion, the high flexural rigidity portion having increased flexural rigidity relative to the low flexural rigidity portion; and a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies in the longitudinal axial direction of the insertion section, and when the insertion section is positioned at a distal end position within the back-and forth movable range with respect to the tube body, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the 
Moriyama teaches an endoscope (501, Fig. 30) comprising an insertion unit (502) and operation unit (503).  The insertion unit (502) comprises a hard distal part (510), a bending portion (511) and a soft part (512F, Fig. 30).  The soft part (512F) formed of a plurality of layers, including a spiral tube (529), a reticulate tube (530) and an armor tube (531) surrounding the spiral and reticulate tubes (Fig. 20).  Fig. 30 illustrates the flexible tube having a softest area (S), which has a uniform hardness, at a distal end of the flexible tube, a hard area (H), which has a uniform hardness, at a proximal end portion of the flexible tube, and a wide hardness variation area (513f) which continuously increases from the soft area (S) to the hard area (H).  The soft part (512F) further contains a coil (532) forming a hardness variation mechanism for varying the hardness of the soft part (512F), wherein the coil (532) can be selectively rigidized to adjust the hardness of the soft part.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible part (132) of Fujikura with hardness profile of the soft part (512F, Fig. 30) of Moriyama providing the physician with a gradual increase in hardness from a distal end towards the proximal end can prevent sharp bending of the soft part resulting in a smooth curve for traversing the transverse colon.  Additionally, the soft part of Moriyama enables a physician to selectively increase in rigidity in order to reach a desired area of a body cavity and to further increase the rigidity of the soft (Col. 34, Lines 23-32).
Therefore, since Fujikura teaches of the flexible portion (132) extending beyond a distal end of the tube body (151) by 40cm (wherein this range (B) is defined as the movable range of the flexible portion) and as annotated in Fig. 30 below, Moriyama illustrates the proximal end of the low flexural rigidity portion would be closer to the proximal end of the auxiliary tool than the distal end of the tube body from the proximal end of the auxiliary tool even when the flexible portion (132) extends beyond the auxiliary tool at the maximum amount within the movable range shown below.  

    PNG
    media_image1.png
    730
    1008
    media_image1.png
    Greyscale

In regard to claim 4, Fujikura discloses an endoscope system (110,150, Fig. 8) comprising:
an endoscope (110) including: an insertion section (112) to be inserted into a body; and an operation section (114) connected to a proximal end side of the insertion section, where the insertion portion includes a distal-end hard portion (136), a bending portion (134) connected with a proximal end side of the distal-end hard portion, and a flexible portion (132) connected with a proximal end side of the bending portion (Fig. 8); and
an insertion auxiliary tool (150) including a tube body (151) having a distal end opening, a proximal end opening and an insertion passage into which the insertion section is inserted from the proximal end opening, the insertion section being movable back and forth along a center axis direction of the insertion passage (Figs. 13-15), the tube body including a contact part (155) which abuts on the endoscope on a proximal end side of the tube body (Fig. 8), the tube body being configured to have a length that allows at least a part of the flexible portion to project from the distal end opening when the endoscope abuts on the contact part (Fig. 8).
Fujikura teaches of the flexible portion (132) to have a movable range in which the distal end of the flexible portion (132) is disposed within the tube body (151) and a position in which the distal end of the flexible portion can have a maximum projection of between 40-60cm from the distal end of the tube body (Par. 100, Figs. 14A-14B), but does not expressly teach the flexible portion includes: a low flexural rigidity portion that is positioned on a distal end side of the flexible portion; a high flexural rigidity portion  a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies in the longitudinal axial direction of the insertion section, and when the endoscope abuts on the contact part, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the tube body from the proximal end of the insertion auxiliary tool, in the longitudinal axial direction of the insertion section.
Moriyama teaches an endoscope (501, Fig. 30) comprising an insertion unit (502) and operation unit (503).  The insertion unit (502) comprises a hard distal part (510), a bending portion (511) and a soft part (512F, Fig. 30).  The soft part (512F) formed of a plurality of layers, including a spiral tube (529), a reticulate tube (530) and an armor tube (531) surrounding the spiral and reticulate tubes (Fig. 20).  Fig. 30 illustrates the flexible tube having a softest area (S), which has a uniform hardness, at a (H), which has a uniform hardness, at a proximal end portion of the flexible tube, and a wide hardness variation area (513f) which continuously increases from the soft area (S) to the hard area (H).  The soft part (512F) further contains a coil (532) forming a hardness variation mechanism for varying the hardness of the soft part (512F), wherein the coil (532) can be selectively rigidized to adjust the hardness of the soft part.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible part (132) of Fujikura with hardness profile of the soft part (512F, Fig. 30) of Moriyama providing the physician with a gradual increase in hardness from a distal end towards the proximal end can prevent sharp bending of the soft part resulting in a smooth curve for traversing the transverse colon.  Additionally, the soft part of Moriyama enables a physician to selectively increase in rigidity in order to reach a desired area of a body cavity and to further increase the rigidity of the soft part while still allowing the soft part of the endoscope to bend without damaging the insertion section (Col. 34, Lines 23-32).
Therefore, since Fujikura teaches of the flexible portion (132) extending beyond a distal end of the tube body (151) by 40cm (wherein this range (B) is defined as the movable range of the flexible portion) and as annotated in Fig. 30 below, Moriyama illustrates the proximal end of the low flexural rigidity portion would be closer to the proximal end of the auxiliary tool than the distal end of the tube body from the proximal end of the auxiliary tool even when the flexible portion (132) extends beyond the auxiliary tool at the maximum amount within the movable range shown below.  

    PNG
    media_image1.png
    730
    1008
    media_image1.png
    Greyscale



In regard to claims 2 and 5, Moriyama teaches wherein, when a flexural rigidity at a distal end position of the flexural rigidity varying portion is indicated as a first flexural rigidity (the first flexural rigidity is considered the soft part (S) of the flexible portion in Fig. 30) and a flexural rigidity at a proximal end position of the flexural rigidity varying portion is indicated as second flexural rigidity (the second flexural rigidity is considered the hard part (H) of the flexible portion in Fig. 30), (Fig. 30 illustrates the hard part is more than twice the rigidity of the soft part).

In regard to claims 3 and 6, Moriyama teaches wherein, when a flexural rigidity at a distal end position of the flexural rigidity varying portion is indicated as a first flexural rigidity (the first flexural rigidity is considered the soft part (S) of the flexible portion in Fig. 30), a flexural rigidity at a proximal end position of the flexural rigidity varying portion is indicated as a second flexural rigidity (the second flexural rigidity is considered the hard part (H) of the flexible portion in Fig. 30), and a flexural rigidity at a position having a maximum flexural rigidity in the tube body is indicated as third flexural rigidity (the flexural rigidity of the hard part (H) in Fig. 30), a difference between the first flexural rigidity and the second flexural rigidity is more than a half of the third flexural rigidity (Fig. 30 illustrates the difference being more than half of the third flexural rigidity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 13, 2021